PER CURIAM.
Appellants appeal the district court’s order declining to file their civil action pursuant to a pre-filing injunction. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ditton v. City of Alexandria, No. CA-00-1155-A (E.D.Va. Aug. 4, 2000). Appellants’ motion to consolidate is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.